      Case 3:20-cv-06168-RSM Document 37 Filed 02/23/21 Page 1 of 2




1

2

3

4

5

6

7                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
8
     JASON MOLLETT,
9

10                         Plaintiff,                       Case No.: 3:20-CV-06168 RSM

11          v.
                                                            STIPULATED MOTION FOR
12   AEROTEK, INC., PINKERTON CONSULTING                    THE EXTENSION OF
     & INVESTIGATIONS, INC., ELLIS &                        DEADLINES
13
     ASSOCIATES INVESTIGATIONS LLC, PARK
14   PLAZA LLC, EDWARD WAYNE RHOADS and
     ARLENE RHOADS, husband and wife, and their
15   marital community, JOHN DOES 1-10, and ABC
     CORPORATIONS 1-10, unknown business
16   entities,
17
                           Defendants.
18

19
                                          STIPULATION
20
            The parties to this action, by and through their undersigned counsel, request that
21

22   the Court extend the initial disclosures deadlines set forth in the docket text on December

23   17, 2020. The parties have engaged in a limited amount of discovery while the case was
24   pending in State Court. Plaintiff filed a Motion for Remand (Dkt. #25) which was noted
25
     for the Court’s consideration on January 22, 2021. An extension may allow the parties to
26
     STIPULATED MOTION FOR THE
     EXTENSION OF DEADLINES
     (3:20-cv-06168-RSM)
      Case 3:20-cv-06168-RSM Document 37 Filed 02/23/21 Page 2 of 2




1    avoid any unnecessarily duplicative discovery under the Federal Rules if a decision to
2
     remand is granted. There has been one prior extension of the initial disclosure deadlines.
3
            IT IS SO STIPULATED
4
            RESPECTFULLY SUBMITTED this 12th day of February, 2021.
5

6
     DALTON LAW OFFICE PLLC                       CHOCK BARHOUM LLP
7

8    By: /s/ Nicole T. Dalton                     By: /s/ Erica Deatherage
          Nicole T. Dalton, WSBA No. 38320            Erica Deatherage, WSBA No. 50520
9    Attorneys for Plaintiff Jason Mollett        Attorneys for Defendants Ellis and Rhoads
10

11
     BETTS PATTERSON & MINES PS                   HITT HILLER MONFILS WILLIAMS LLP
12

13
     By: /s/ S. Karen Bamberger            By: /s/ Scott T. Schauermann
14       S. Karen Bamberger, WSBA No. 18478 Scott T. Schauermann
     Attorneys for Defendant Pinkerton     Attorneys for Defendant Aerotek, Inc. &
15                                         Park Plaza

16

17
            IN ACCORDANCE WITH THE STIPULATION OF THE PARTIES, the
18
     Court ORDERS that the deadlines set in the Court’s unnumbered, December 17, 2020
19
     docket entry are hereby vacated and stricken pending a ruling on Plaintiff’s motion for
20
     remand. If necessary, the Court will reset deadlines at the appropriate time.
21

22          DATED this 23rd day of February, 2021.

23

24

25
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  UNITED STATES DISTRICT JUDGE
26
     STIPULATED MOTION FOR THE
     EXTENSION OF DEADLINES
     (3:20-cv-06168-RSM)
